           Case 4:19-cv-00427-BRW Document 25 Filed 06/10/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WILLIAM GOODMAN, ET AL.                                                               PLAINTIFFS

                                      4:19-CV-00427-BRW

DE WAFELBAKKERS LLC                                                                   DEFENDANT

                                             ORDER

       Now that the deadline for opting-in has passed and the parties properly negotiated

liability and fees separately, the Joint Motion for Approval of Stipulated FLSA Collective Action

Settlement (Doc. No. 11) is GRANTED. However, I would note that approval of this agreement

does not mean that I think $275 an hour is a reasonable rate for Mr. Burks.1 It is too high. Be

that as it may, Defendant agreed.

       This case is DISMISSED pursuant to the terms of the settlement agreement. This Court

specifically retains jurisdiction to enforce the terms of the settlement agreement.

       IT IS SO ORDERED this 10th day of June, 2020.



                                                      Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE




       1
        See Vines v. Welspun Pipes Inc, et al, No 4:18-CV-00509, Doc. No. 95 (E.D. Ark.
June 9, 2020) (finding a reasonable hourly rate of $175 an hour for Mr. Burks).

                                                 1
